595 S.E.2d 151 (2004)
358 N.C. 234
Glenn I. HODGE, Jr.
v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION and Norris Tolson, Secretary of the North Carolina Department of Transportation.
No. 28P04.
Supreme Court of North Carolina.
April 1, 2004.
Randolph Palmer Sugg, Raleigh, for Hodge.
Robert O. Crawford, III, Special Deputy Attorney General, for NCDOT, Tolson.
Prior report: __ N.C.App. ___, 589 S.E.2d 737.

ORDER
Upon consideration of the petition filed on the 20th day of January 2004 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of April 2004."